Case 3:14-cr-00011-BJD-JRK Document 51 Filed 12/01/20 Page 1 of 4 PageID 550




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                              CASE NO: 3:14-cr-11-J-39JRK

JOHN DEWEY TODD                                 ORDER ON MOTION FOR
                                                SENTENCE REDUCTION UNDER
                                                18 U.S.C. § 3582(c)(1)(A)


                                       ORDER

        Upon motion of     the defendant      the Director of the Bureau of Prisons for a

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the

applicable factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements

issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

     DENIED after complete review of the motion on the merits.

           FACTORS CONSIDERED

        Defendant John Dewey Todd is a 67-year-old inmate incarcerated at Jesup FCI,

serving a 235-month term of imprisonment for one count of producing child pornography

and one count of receiving child pornography. (Doc. 46, Judgment). According to the

Bureau of Prisons (BOP), he is scheduled to be released from prison on September 23,

2030. Todd seeks compassionate release because of the Covid-19 pandemic, his age,

and because he suffers from hypothyroidism, obesity, hypertension, Type 2 diabetes, and

chronic obstructive pulmonary disorder (COPD) related to asbestos exposure, among

other conditions. (Doc. 50, Emergency Motion for Compassionate Release; Doc. 50-1,

Medical Records; Doc. 50-2, Email Exhibit).
Case 3:14-cr-00011-BJD-JRK Document 51 Filed 12/01/20 Page 2 of 4 PageID 551




       A movant for compassionate release bears the burden of proving that a reduction

in sentence is warranted. United States v. Heromin, No. 8:11-cr-550-T-33SPF, 2019 WL

2411311, at *2 (M.D. Fla. Jun. 7, 2019); cf. United States v. Hamilton, 715 F.3d 328, 337

(11th Cir. 2013) (a movant under § 3582(c)(2) bears the burden of proving that a sentence

reduction is appropriate). As the Third Circuit Court of Appeals has observed, the mere

existence of Covid-19 cannot independently justify compassionate release, “especially

considering BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

       The Court assumes for the sake of discussion that Todd’s advanced age and

medical conditions qualify as extraordinary and compelling circumstances in light of the

Covid-19 pandemic. 1 Nevertheless, Todd does not qualify for relief because the

sentencing factors under 18 U.S.C. § 3553(a) do not support a sentence reduction. See

18 U.S.C. § 3582(c)(1)(A).

       Todd pleaded guilty to one count of producing child pornography as well as one

count of receiving child pornography. (Doc. 33, Plea Agreement). Child pornography

offenses are inherently serious, but the production of child pornography is all the more

so, as reflected by its increased sentencing range (15 to 30 years in prison) and higher

base offense level (32). Compare 18 U.S.C. § 2251(e) with § 2252(b)(1); see also

U.S.S.G. § 2G2.1(a). Todd admitted to secretly video-recording two prepubescent girls,

ages five and seven, while they took a bath in his home. Plea Agreement at 18–20. Todd



1
         The Court recognizes that there is a split of authority over whether district courts are bound
by the list of extraordinary and compelling reasons contained in U.S.S.G. § 1B1.13, cmt. 1(A)-(D).
See United States v. Brooker, — F.3d —, No. 19–3218–CR (2d Cir. Sept. 25, 2020), Slip Op. at
12. The Court’s decision does not depend on the resolution of that issue because it assumes that
Todd’s circumstances qualify as extraordinary and compelling reasons.


                                                  2
Case 3:14-cr-00011-BJD-JRK Document 51 Filed 12/01/20 Page 3 of 4 PageID 552




surreptitiously placed the camera in a hidden location, positioning the device such that it

would capture the girls’ genitalia in the center of the screen. Todd personally knew both

of the underage victims, who were staying with Todd and his wife when he recorded them.

See Plea Agreement at 20; (Doc. 39, Presentence Investigation Report [PSR] at ¶¶ 21,

36, 43). All told, Todd possessed four self-produced videos that were made through

surreptitious recordings. Plea Agreement at 18–19.

       In addition, law enforcement officers discovered a vast collection of child

pornography in Todd’s possession. Altogether, officers found 51 discs hidden under a

floorboard in his attic, “which collectively contained 12,000 files of child pornography (550

videos and 11,500 still images).” Id. at 18. Further child pornography was found on Todd’s

cell phone and his personal computer. Id. at 20–22. The computer files contained videos

depicting the graphic sexual abuse of children as young as seven years old.

       Todd’s advisory sentencing range under the guidelines was 235 to 293 months in

prison, based on a total offense level of 38 and a Criminal History Category of I. PSR at

¶ 89; (Doc. 47, Statement of Reasons at 1). The Court sentenced Todd to 235 months in

prison, representing the low end of the guidelines range. As Todd himself recognizes, he

has served only 83 months of his sentence, Emergency Motion at 10, which is 35% of the

total term of imprisonment. Even accounting for good time credits, Todd has nearly a

decade remaining on his sentence according to the BOP. The Court has considered

Todd’s arguments, including his complaints about prison conditions and his efforts at

rehabilitation, but none of them persuades the Court that a sentence reduction is

appropriate. 2 Reducing Todd’s sentence would fail to reflect the seriousness of the



2
       If Todd seeks to file a complaint regarding prison conditions, this Court is not the


                                             3
Case 3:14-cr-00011-BJD-JRK Document 51 Filed 12/01/20 Page 4 of 4 PageID 553




offense, provide just punishment, afford adequate deterrence, or promote respect for the

law, especially given the small fraction of the sentence Todd has completed. See, e.g.,

United States v. Pawlowski, 967 F.3d 327, 330–31 (3d Cir. 2020) (holding that district

court properly denied defendant’s motion for compassionate release, based on the §

3553(a) factors, where the defendant had completed only two years of his 15-year

sentence); United States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020) (holding that a

district court did not abuse its discretion in denying compassionate release based, in part,

on the defendant's having served only 14 years of a 30-year sentence). In view of all the

§ 3553(a) factors, reducing Todd’s sentence is not warranted at this time.

       Accordingly,      Defendant      John     Dewey      Todd’s     Emergency       Motion       for

Compassionate Release (Doc. 50) is DENIED. 3 Todd’s request for the appointment of

counsel is DENIED as well because the interests of justice do not warrant it. See United

States v. Cain, 827 F. App’x 915, 921–22 (11th Cir. 2020).

       DONE AND ORDERED at Jacksonville, Florida this 1st day of December, 2020.




Lc 19
Copies:
Counsel of record
Defendant

appropriate jurisdiction to do so. He must file a complaint in the district where he is confined.
3
       To the extent Todd requests that the Court order home confinement, the Court cannot
grant that request because the Attorney General has exclusive jurisdiction to decide which
prisoners to place in the home confinement program. See United States v. Alvarez, No. 19-cr-
20343-BLOOM, 2020 WL 2572519, at *2 (S.D. Fla. May 21, 2020); United States v. Calderon,
801 F. App’x 730, 731-32 (11th Cir. 2020) (a district court lacks jurisdiction to grant a request for
home confinement under the Second Chance Act).


                                                 4
